Citation Nr: 0937243	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.   
 
2.  Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from May 1973 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision 
that, in pertinent part denied service connection for a low 
back disability and for a lung disorder (claimed as 
emphysema).  In February 2008, the Board remanded these 
issues for further development.  


FINDINGS OF FACT

1.  The Veteran's low back disability was not present during 
service or for many years thereafter, and was not caused by 
any incident of service.  

2.  Any lung problems during service were acute and 
transitory and resolved without residual disability.  The 
Veteran's current lung disorder began many years after 
service and was not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 C.F.R. 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  A lung disorder was not incurred in or aggravated by 
service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in August 2003, 
correspondence in November 2003, a rating decision in 
February 2004, a statement of the case in December 2005, and 
a supplemental statement of the case in January 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a November 2008 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection for a 
"chronic disease," such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

I.  Low Back Disability

The Veteran contends that he has a low back disability that 
is related to his period of service.  He specifically alleges 
that he was a paratrooper during service and that his low 
back disability resulted from performing parachute jumps 
during service.  

His service treatment records do not show complaints, 
findings, or diagnoses of any low back problems.  Evaluations 
of the Veteran during that time make no reference to any such 
problems.  

The first post-service evidence of record of any possible low 
back disability is in May 1999, decades after the Veteran's 
period of service.  This lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  

A May 1999 VA treatment entry noted that the Veteran reported 
that he had lower pain occasionally.  A diagnosis was not 
provided at that time.  

A June 1999 VA treatment entry noted that the Veteran 
reported that he had arthritis of the shoulders and back, 
which he attributed to a parachuting injury from the 
military.  A diagnosis was not provided at that time.  

Another June 1999 VA treatment entry indicated that the 
Veteran reported that he had severe back spasms with a pain 
level of a six out of ten.  He stated that he had a history 
of chronic back spasms.  The assessment was back pain.  
Another June 1999 entry, on the same day, reported that the 
Veteran was seen with complaints of severe right lower back 
pain.  He indicated that he had a history of back spasms and 
that the pain started that morning and was a six out of ten.  
The assessment was muscle spasms.  

An October 2002 VA treatment entry noted that the Veteran was 
referred by the domiciliary physician for an evaluation and 
treatment of low back pain.  The Veteran reported that he had 
chronic low back pain for several years with an initial 
gradual onset of pain.  The assessment was low back pain.  An 
October 2002 report of a computed tomography scan of the 
Veteran's lumbar spine related an impression of mild 
narrowing of the L4-L5 and L5-S1 disk spaces and that small 
cystic changes were noted in the L4-L5 facet joints on the 
left side.  

Subsequent VA treatment records show treatment for disorders 
including variously diagnosed low back disabilities.  For 
example, a November 2002 entry noted that the Veteran 
continued to have constant pain in his lower back.  The 
assessment included bulging disc, lumbosacral spine.  

Another November 2002 VA treatment entry noted that the 
Veteran was referred for chronic low back pain for the past 
two to three years.  The Veteran specifically reported that 
he had suffered from back pain for about ten years and that 
it was chronic.  An assessment was not reported at that time.  
An August 2003 VA treatment entry noted that the Veteran was 
seen for treatment of chronic low back pain.  The assessment 
was chronic low back pain.  

A November 2004 VA treatment entry noted that the Veteran had 
chronic low back pain and that he was status post a magnetic 
resonance imaging study.  It was noted that the Veteran 
complained of a lot of back pain.  The diagnoses included 
chronic low back pain.  A subsequent November 2004 entry 
indicated that the Veteran reported that he had pain in his 
low back and calves and feet with walking.  He stated that 
the worst pain was his low back pain, which he had suffered 
from for twenty years with worsening in the past fifteen 
years.  The assessment included chronic discogenic low back 
pain.  

An April 2008 VA general medical examination report noted 
that the Veteran's claims file and his available medical 
records at that VA facility were reviewed.  It was reported 
that the Veteran served in the Army from 1973 to 1976 and 
that he was in the 82nd Airborne with no overseas service.  
The Veteran stated that he performed fifty-three parachute 
jumps.  The examiner indicated that the Veteran had no 
history of any accident or of being seen in the service for 
his back following the parachute jumps.  The examiner 
indicated that the Veteran felt that his current back 
problems were related to his history of parachute jumps.  The 
Veteran reported that he had back pain and that he used 
alcohol to dull the pain.  He stated that because he was an 
alcoholic, he didn't know he had back problems until he was 
seen at a VA facility in 1999 for drug rehabilitation.  He 
reported that in 1999, it was noted that he had degenerative 
joint disease of the back.  He related that he did not know 
he had a back problem until he became sober.  The Veteran 
indicated that his back pain had worsened since 1999 and that 
he presently had chronic back pain with occasional radiation 
down the right leg, stopping at the kneecap.  The examiner 
discussed the Veteran's medical history in some detail.  

The diagnoses included degenerative arthritis and 
degenerative disc disease of the lumbar spine, symptomatic, 
with radicular pain.  The examiner noted that the Veteran did 
relate his back pain to his history of parachute jumps during 
active duty.  The examiner stated, however, that there was no 
documented history of a back injury and that there was no 
report of back problems until more than twenty years later.  
The examiner remarked that although the Veteran stated that 
he drank alcohol because of the pain, such was not consistent 
with the substance and drug history the Veteran gave on 
previous admissions and in the progress notes.  The examiner 
commented that "it would be pure speculation to state that 
[the Veteran's] current degenerative arthritis and 
degenerative disc disease [were] associated with his active 
duty."  The examiner indicated that the Veteran's low back 
disability "[was] more likely associated with aging and 
family issues."  The examiner noted that in previous medical 
progress notes, there was a family history of arthritis.  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that a June 1999 VA treatment entry noted 
that the Veteran reported that he had arthritis of the back 
which he attributed to a parachuting injury from the 
military.  A diagnosis was not provided at that time.  
Additionally, a November 2002 VA treatment entry noted that 
the Veteran was seen for low back pain for the past two to 
three years.  The Veteran specifically reported that he had 
suffered from back pain for about ten years.  An assessment 
was not provided at that time.  A November 2004 VA treatment 
entry noted that the Veteran reported that he suffered from 
low back pain for twenty years with worsening in the past 
fifteen years.  The Board observes that the Veteran's 
statements that he had suffered from low back pain due to a 
parachute injury from the military or that he suffered from 
low back pain for the previous ten years (which was still 
many years after his discharge from service) or for the past 
twenty years, were nothing more than a recitation of his 
belief or claimed history.  As such, any repetition of these 
statements by a doctor reciting a reported medical history, 
are not probative in linking any present low back disability 
with his periods of service.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber is a medical professional).  

The Board notes that the April 2008 VA general medical 
examination report specifically noted that the Veteran's 
claims file was reviewed.  The diagnoses included 
degenerative arthritis and degenerative disc disease of the 
lumbar spine, symptomatic, with radicular pain.  The examiner 
noted that the Veteran did relate his back pain to his 
history of parachute jumps during active duty.  The examiner 
stated, however, that there was no documented history of a 
back injury and that there was no report of back problems 
until more than twenty years later.  The examiner remarked 
that although the Veteran stated that he drank alcohol 
because of the pain, such was not consistent with the 
substance and drug history the Veteran gave on previous 
admissions and in the progress notes.  The examiner 
specifically commented that "it would be pure speculation to 
state that [the Veteran's] current degenerative arthritis and 
degenerative disc disease [were] associated with his active 
duty."  The examiner further indicated that the Veteran's 
low back disability "[was] more likely associated with aging 
and family issues."  The Board observes that the VA examiner 
reviewed the Veteran's claims file, discussed his medical 
history in detail, and provided a rationale for his opinion.  
Therefore, the Board finds that the VA examiner's opinion is 
very probative in this matter.  See Wensch v. Principi, 15 
Vet. App. 362 (2001).  

The Board observes that the probative medical evidence does 
not suggest that the Veteran's current low back disability is 
related to his period of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that the Veteran's current low back 
disability began many years after his period of service, 
without any relationship to any incident of service.  

The Veteran has alleged in statements and in his testimony, 
that his current low back disability had its onset during his 
period of service, specifically as a result of parachute 
jumps.  As a layperson, however, the Veteran is not competent 
to give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the competent evidence demonstrates that the 
Veteran's low back disability began many years after his 
period of service and that it was not caused by any incident 
of service.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for a low back 
disorder, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Lung Disorder

The Veteran contends that he has a lung disorder that is 
related to service.  

The service treatment records indicate that the Veteran was 
treated for possible lung problems on two occasions during 
service.  A June 1973 treatment entry noted that the Veteran 
complained of a head cold with a stiff neck.  He stated that 
he had congestion on the right side.  The assessment was an 
upper respiratory infection.  A July 1974 entry indicated 
that the Veteran complained of muscular pain and that he 
reported that he was coughing up blood.  The examiner noted 
that the Veteran's chest was clear.  The impression was that 
of an upper respiratory infection.  The May 1976 objective 
separation examination report included a notation that the 
Veteran's lungs and chest were normal.  An actual chronic 
lung disorder was not diagnosed during service.  

The first post-service evidence of record of any possible 
lung disorder is in September 2002, decades after the 
Veteran's separation from service.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

A September 2002 VA treatment entry noted as to the Veteran's 
respiratory evaluation, the he did not complained of 
shortness of breath and that he reported no history of 
hemoptysis.  It was reported that the Veteran had a history 
of purified protein derivative (of tuberculin) (PPD), treated 
for one year in the 1980s.  The initial impression did not 
refer to any lung disorders.  

An October 2002 VA physician domiciliary report noted that 
the Veteran was seen for post-admission follow up.  It was 
noted that a chest X-ray showed bilateral mild fibrosis and 
bullous emphysema in the right upper lobe.  The assessment 
was lung fibrosis/emphysema.  

A February 2003 VA treatment entry noted that the Veteran 
began smoking tobacco at the age of eighteen and that he 
smoked one pack per day.  The Veteran also reported that he 
began smoking marijuana at eighteen, but that he last used 
marijuana ten years ago.  It was noted that the Veteran had a 
history of a positive PPD and that he claimed to have been 
treated in the late 1980s.  The Veteran denied that he had 
night sweats, a cough, hemoptysis, or recent weight loss.  
The examiner noted that a chest X-ray showed bilateral mild 
fibrosis and bullous emphysema in the right upper lobe.  The 
diagnoses included bilateral mild fibrosis of the lungs.  

An April 2008 VA general medical examination report noted 
that the Veteran's claims file and the available medical 
records at that VA facility were reviewed.  The examiner 
noted that the Veteran reported that he had been smoking at 
least one pack of cigarettes per day beginning at the age of 
eighteen, but that he had cut down a few years ago and 
presently smoked about three cigarettes a day.  It was noted 
that the Veteran was diagnosed with emphysema in 1999.  The 
Veteran reported that he had been asymptomatic and that he 
did not have any specific complaint about shortness of breath 
or wheezing.  He stated that he coughed up blood when he was 
on active duty and reported that he was given medications and 
his cough resolved at that time.  

The diagnoses included emphysema.  The examiner commented 
that "the Veteran's emphysema [was] associated with his long 
history of tobacco use."  The examiner also indicated that 
the Veteran's emphysema was "not likely related to an 
episode of coughing up blood in the service."  The examiner 
remarked that the "episode of coughing up blood [was] likely 
related to an upper respiratory infection which was temporary 
and which resolved."  The examiner noted that coughing up 
blood was usually associated with an upper respiratory 
infection and was not a symptom or a precursor of emphysema. 

The Board notes that the evidence as a whole provides no 
continuity of symptomatology of a lung disorder since 
service.  38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  Nor is any such disorder otherwise 
adequately medically linked to an incident of service.  There 
is no indication from a medical source that any lung problems 
during the Veteran's period of service may be reasonably 
associated with his current lung disorder (emphysema) 
diagnosed many years later.  The Board observes that a VA 
examiner, after a review of the Veteran's entire claims file, 
specifically indicated that "the Veteran's emphysema [was] 
associated with his long history of tobacco use."  The 
examiner also stated that the Veteran's emphysema was "not 
likely related to an episode of coughing up blood in the 
service."  The medical evidence does not suggest that the 
Veteran's current lung disorder is related to his period of 
service.  In fact, the probative medical evidence provides 
negative evidence against this finding, indicating that his 
present lung disorder began years after his period of 
service, without relationship to service.  

The Veteran has alleged in statements that his current lung 
disorder had its onset during service.  As a layperson, 
however, the Veteran is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any lung problems during service were acute and 
transitory and resolved without residual disability, and that 
the current claimed lung disorder (emphysema) began many 
years after the Veteran's period of service and was not 
caused by any incident of service.  The Board concludes that 
the weight of the medical evidence is against any finding 
that a lung disorder was incurred in or aggravated by 
service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.  

Service connection for a lung disorder is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


